IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-85,408-01

                EX PARTE PEDRO VALENTIN-ESCOBAR, Applicant

           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. F-2014-1145-A WHC-1 IN THE 16 TH DISTRICT COURT
                         FROM DENTON COUNTY

       ALCALA , J., filed a concurring opinion in which JOHNSON , J., joined.

                                    CONCURRING OPINION

       I join this Court’s remand order because I agree with its observation that applicant has alleged

facts that “if true, might entitle him to relief.” Because applicant has pleaded a colorable

ineffective-assistance-of-counsel claim, I would order the habeas court on remand to appoint counsel

for him upon request if he is indigent, regardless of whether the trial court holds a hearing. See Ex

parte Pointer, 492 S.W.3d 318, 320-21 (Tex. Crim. App. 2016) (per curiam) (Alcala, J., concurring).

At a minimum, however, in addition to this Court’s order’s current admonition that the appointment

of counsel is mandatory for an indigent applicant upon request if the habeas court holds a hearing,

I would include a further admonishment that an indigent applicant is “entitled” to the appointment

of counsel upon request “if the court concludes that the interests of justice require representation.”

See TEX . CODE CRIM . PROC. ART . 1.051(d).

Filed: October 5, 2016
Do Not Publish